Citation Nr: 1031275	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for headaches.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
psychiatric disorder.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a back 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for arterial hypertension.

6.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a simple fracture of the distal phalanx of the 
left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in San 
Juan, the Commonwealth of Puerto Rico.

In a March 2005 decision, the Board denied the enumerated claims.  
In doing so, the Board classified the claims pertaining to a back 
disability, a psychiatric disorder, and headaches in terms of 
whether new and material evidence had been received to reopen 
previously denied claims of entitlement to service connection.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  The Veteran appealed 
these issues to the United States Court of Appeals for Veterans 
Claims (Court).  Both parties in this appellate matter filed a 
Joint Motion for Remand.  In a decision rendered June 22, 2006, 
the Court granted the Joint Motion and remanded it to the Board 
for further development.  The Board remanded it in December 2006 
and April 2008 for such requested development.  The case has 
returned to the Board and is again ready for appellate action.

Although the RO determined that the evidence was sufficient to 
reopen a claim for service connection for a back disorder in two 
supplemental statements of the case (SSOCs) dated in October 2007 
and January 2010, the Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions of 
the RO.  Thus, it will continue to address this issue in terms of 
whether new and material evidence has been submitted to reopen 
this claim.  See Barnett, supra.

During the pendency of the appeal, in a September 2007 rating 
decision, the RO granted a 10 percent rating for the left index 
finger disability, effective the date of claim in December 8, 
2000.  As that award was not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In June 2010, the Veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. 
§ 20.1304(c) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
to reopen previously denied claims for service connection for 
headaches and for a psychiatric disorder are REMANDED to the 
agency of original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen a previously 
denied claim for service connection for a back disorder in an 
October 1994 rating decision.  It notified the Veteran of the 
denial, but he did not initiate an appeal.

2.  The additional evidence received since the October 1994 
rating decision is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon the 
specific matter under consideration, and is so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  

3.  There is medical evidence of a current diagnosis of a back 
disorder.

4.  There is evidence of treatment for back strain during service 
that was acute and transitory, and that resolved with treatment.

5.  There is probative evidence against a link between the 
Veteran's current back disorder and his military service.

6.  There is medical evidence of a current diagnosis of arterial 
hypertension.  

7.  There is no evidence of hypertension during service, within 
one year of service, or for many years thereafter.

8.  There is probative evidence against a link between the 
Veteran's current hypertension and his military service.

9.  The Veteran's residuals of a simple fracture of the distal 
phalanx of the left index finger are manifested by a gap between 
the index finger and the proximal transverse crease of the left 
hand on maximal flexion of the finger of greater than 2 inches, 
pain on motion, and degenerative joint disease.     


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the October 
1994 decision to reopen the claim for service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4.  Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for residuals of a simple fracture of the distal phalanx of the 
left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 
5003, 5010, 5225, and 5229 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in April 2001, January 2007, May 2008, and July 
2008.  These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue regarding the Veteran's back 
disorder, the January 2007 and July 2008 VCAA notice letters are 
compliant with the decision by the Court's in Kent v. Nicholson, 
20 Vet. App. 1 (2006), as they sufficiently explained the bases 
of the prior denials (i.e., the deficiencies in the evidence when 
the claim was previously considered).  However, the Board notes 
that these letters failed to provide adequate notice mandated by 
Pelegrini, supra, regarding new and material evidence needed to 
reopen previously denied claims, to include the criteria for new 
and material evidence applicable to claims filed prior to August 
29, 2001, as is the case in this matter.  In any event, in light 
of the Board's favorable action with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a back disorder, any notice deficiencies would not 
be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Additionally, the January 2007, May 2008, and July 2008 VCAA 
letters from the RO further advised the Veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, and Kent, supra, until after 
the rating decision on appeal; thus, there is a timing error as 
to the additional VCAA notice.  Dingess, supra.  In Pelegrini II, 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in January 2007, May 2008, and July 2008, 
after issuance of the initial unfavorable AOJ decision in 
September 2002.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, with 
a subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in April 
2001, followed by subsequent VCAA and Dingess and Kent notice in 
January 2007, May 2008, and July 2008, the RO readjudicated the 
claim in an SSOC dated in January 2010.  Thus, the timing defect 
in the notice has been rectified.  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009). 

With regard to the additional notice requirements for increased 
rating claims, as is the case here with the Veteran's claim for 
an increased rating for his service-connected left index finger 
disability, the aforementioned May 2008 VCAA letter was compliant 
with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, this letter advised the Veteran of 
the evidentiary and legal criteria necessary to substantiate a 
higher rating for his left finger disability.  In any event, the 
Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran also has submitted private treatment 
records.  Moreover, the RO has requested that the Veteran 
identify and authorize the release of additional private 
treatment records, as indicated in the Board's remand in April 
2008; however, the Veteran did not responded to these requests.  
Additionally, the RO provided the Veteran with several VA 
examinations in connection with his claims on appeal.  Further, 
the Veteran and his representative have submitted numerous 
statements, including from his private treating physicians, in 
support of his claims.  

The RO has indicated that portions of the Veteran's service 
treatment records (STRs) cannot be located.  When service records 
are lost or missing, VA has a heightened obligation to satisfy 
the duty to assist.  In this case, the Veteran's STRs from Old 
San Juan, Puerto Rico, and Stuttgart, Germany; and hospital 
records from Heilbronn, Germany, appear to have been destroyed in 
the July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  See VA memorandum dated in 
January 2009.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  

In this regard, July 2008 and September 2008 responses from the 
NPRC indicated that the Veteran's in-service clinical records 
would have been part of his service personnel jacket, which is 
lost due to the aforementioned July 1973 fire.  Thus, no STRs 
could be located.  In an October 2008 letter to the Veteran, the 
RO indicated that complete information regarding the Veteran's 
unit of service/organization was required to obtain these missing 
STRs and requested that the Veteran provide such information.  
However, neither the veteran nor his representative submitted 
additional records in response to this letter.  Thus, all efforts 
have been exhausted, and further attempts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no basis 
for further pursuit of these records.    

Thus, given that the RO has obtained available STRs, available 
medical records from the Veteran, provided him with VA 
examinations, and that further attempts to obtain missing STRs 
would be futile, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2008 remand.  Specifically, the RO was instructed 
to provide to the Veteran information regarding the evidence 
needed to establish new and material evidence to reopen a 
previously denied claim under the pre-August 2001 criteria; 
provide VCAA notice pursuant to Vazquez-Flores, supra; obtain 
missing STRs; obtain missing private treatment records; provide 
the Veteran a VA examination of his left index finger to 
determine its current severity; and provide the Veteran a VA 
examination of his back to determine the nature and etiology of 
his back disability.  The Board finds that the RO has complied 
with these instructions and has either completed or attempted to 
complete these remand directives, as discussed above.  The Board 
also finds that the VA examination reports dated in January 2009 
and September 2009 substantially comply with the Board's April 
2008 remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, although the RO was instructed to 
provide the Veteran an examination of his left index finger 
during a period of flare-up, the VA examination in January 2009 
did not appear to have been completed during such a period of 
time.  Nevertheless, as the Veteran's disability rating for his 
left index finger is already at its maximum, another VA 
examination is unnecessary.  

Analysis - New and Material Evidence

The RO previously found that no new and material evidence had 
been received to reopen a previously denied claim for service 
connection for a back disorder in an October 1994 rating 
decision.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(in effect prior to August 29, 2001).  

In determining whether evidence is new and material, 
the credibility of the evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In its October 1994 rating decision, the RO found that no new and 
material evidence had been received showing that the Veteran back 
disorder was related to service.  

Upon reviewing the evidence received since the October 1994 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) (in effect prior to August 29, 2001) has been 
received.  Specifically, a September 2009 VA examination report 
contains a medical nexus opinion with regards to the relationship 
between the Veteran's current back disorder and his military 
service.  See VA examination report dated in September 2009.  

Thus, presuming the credibility of this evidence, these records 
present evidence concerning the nexus between the Veteran's back 
disorder and his military service, evidence that was not found in 
the claims file at the time of the October 1994 rating decision.  
This evidence is not cumulative or redundant of evidence 
previously considered, bears directly and substantially upon the 
specific matter under consideration, and is so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  Thus, as new and material evidence has been received, the 
Veteran's claim for service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Back Disorder

Here, as discussed above, the Board has reopened a previously 
denied claim for service connection for a back disorder.  
Initially, the Board observes that the RO has previously 
addressed the claim on the merits throughout the appeal, so that 
the Board may also do so without prejudice to the Veteran.  
Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

In this case, the Veteran contends that his current back disorder 
began in service due to loading gas into tanks and that it has 
progressively worsened since.  See, e.g., the Veteran's claim 
dated in March 2000.  

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a VA examination in September 2009 provided diagnoses of 
paravertebral muscle spasm; degenerative changes, greater at L5 
level; degenerative disc disease at L5-S1 and L1-L2 level; and 
mild levoscoliosis.  See VA examination report dated in September 
2009.  Thus, there is sufficient evidence of current back 
disorders.  Consequently, the determinative issue is whether the 
back disorders are somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, a review of the Veteran's STRs shows treatment for 
back strain and myalgia of the paravertebral lumbar in March 
1954.  However, subsequent STRs show no indications of further 
complaints of, or treatment for, a back disorder or 
symptomatology thereof.  The Veteran's separation examination in 
June 1955 also reported no pertinent findings regarding his 
spine.    

Post-service, although the Veteran alleges that he has 
experienced back symptomatology since discharge from service, 
objective medical evidence does not bear out his assertions.  
Specifically, there is no evidence of any complaints of, or 
treatment for, back symptomatology until 1978, approximately 23 
years since discharge from service.  See private treatment record 
from Hospital San Miguel, Inc., dated in 1978.  In this regard, 
the Federal Circuit Court has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000).  It follows, therefore, that the 
presumption of in-service incurrence for arthritis is 
inapplicable in this case.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 
C.F.R. §§  3.307(a)(3), 3.309.  

The Board also finds no evidence of non-chronic back disorder in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
In this regard, although he is competent to report worsening 
symptoms of his back disorder since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed by 
the available medical evidence showing no objective indication of 
any back disorder until more than two decades after discharge 
from service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

As to a nexus between the Veteran's current back disorder and his 
active military service, the findings of the September 2009 VA 
examiner provide strong evidence against the claim.  The VA 
examiner initially provided a detailed chronology of the 
Veteran's in-service treatment history for his back, noting that 
after the aforementioned March 1954 treatment, there was no 
evidence of further complaints or treatment until 1976 and 1978.  
Given the findings, the VA examiner concluded that it is less 
likely than not that the Veteran's current back disorders are 
related to his military service.  See VA examination report dated 
in September 2009.  

Additionally, no medical evidence supports this assertion.  See 
Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by the 
Veteran link his back disorder to his military service.  While 
the Veteran has submitted several notes from his private treating 
physicians, none of these notes indicate a nexus between his back 
disorder and his military service.  See, e.g., notes from J. A. 
Cortez, M.D., dated in March 2001 and May 2008; and note from R. 
C. Nebot, M.D., dated in November 2008.  Since there is no 
contrary medical evidence of record, the Board finds that the 
September 2009 VA examination report is entitled to great 
probative weight and provides negative evidence against the 
claim.  

Therefore, the Board finds that post-service medical records, as 
a whole, provide very negative evidence against the Veteran's 
claim as they reveal a back disorder that began years after 
service with no connection to service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of a back disorder over 
time, he is not competent to render an opinion as to the medical 
etiology of his current back disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 
217-18.  

B.  Arterial Hypertension

The Board now turns to analysis of the evidence regarding the 
Veteran's hypertension, which he also contends began in service 
after losing his head protector while on a drill, which caused 
his blood pressure to increase.  See, e.g., the Veteran's 
statement dated in December 2000.  

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, recent VA treatment records indicate that the Veteran has 
hypertension.  See, e.g., VA treatment record dated in November 
2000.  A VA examination dated in August 2001 also provided a 
diagnosis of arterial hypertension.  Thus, there is sufficient 
evidence of current hypertension.  Consequently, the 
determinative issue is whether the hypertension is somehow 
attributable to the Veteran's military service.  See Watson, 4 
Vet. App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 
1308.   
 
In-service, a review of the Veteran's STRs shows no complaints 
of, or treatment for, high blood pressure or hypertension.  The 
Veteran's separation examination in June 1955 also showed a 
normal blood pressure reading of 120/74.    

Post-service, there is no evidence of any complaints of, or 
treatment for, hypertension or symptomatology thereof until July 
1999, when the Veteran reported that his private cardiologist had 
advised him about his high blood pressure.  See VA treatment 
record dated in July 1999.  This notation dates to approximately 
44 years since discharge from service.  The Veteran also had 
reported that he was diagnosed with hypertension in 1995, 
approximately 40 years since discharge from service.  See VA 
examination report dated in August 2001.  In this regard, the 
Federal Circuit Court has determined that such a lapse of time is 
an important factor for consideration in deciding a service 
connection claim.  See Maxson, 230 F.3d at 1332.  It follows, 
therefore, that the presumption of in-service incurrence for 
hypertension is inapplicable in this case.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Further, the Board emphasizes again that the Veteran exhibited no 
symptomatology of hypertension until approximately 40 years after 
his discharge from service.  Thus, the Board also finds no 
evidence of non-chronic hypertension in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hypertension and his 
active military service, the findings of the August 2001 VA 
examiner provide strong evidence against the claim.  The VA 
examiner noted that the Veteran was initially diagnosed with 
hypertension in 1995, with no evidence of arterial hypertension 
in service.  Thus, he concluded that the etiology of the 
hypertension is unknown.  See VA examination report dated in 
August 2001.  

Additionally, no medical evidence supports this assertion.  See 
Boyer, 210 F.3d  at 1351; Maggitt, 202 F.3d at 1370.  
Specifically, no post-service medical records obtained by VA or 
submitted by the Veteran link his hypertension to his military 
service.  Since there is no contrary medical evidence of record, 
the Board finds that the August 2001 VA examination report is 
entitled to great probative weight and provides negative evidence 
against the claim.  

Therefore, the Board finds that post-service medical records, as 
a whole, provide very negative evidence against the Veteran's 
claim as they reveal hypertension that began decades after 
service with no connection to service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d at 1375.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms of hypertension over time, 
he is not competent to render an opinion as to the medical 
etiology of his current hypertension, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
53; Cromer, 19 Vet. App. at 217-18.  

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, March 1999) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Here, the Veteran seeks a disability rating in excess of 10 
percent for his left index finger disability.  38 C.F.R. § 4.71a.  
This rating is effective from December 8, 2000.  The Veteran's 
left index finger disability is rated under Diagnostic Codes 5225 
(ankylosis of index finger) and 5010 (arthritis due to trauma).  
38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5225, ankylosis of the index finger, 
whether favorable or unfavorable, is rated at a maximum of 10 
percent.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that  degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes 
of rating disability from arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45(f).  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
mentioned above, and 38 C.F.R. § 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic arthritis 
under Diagnostic Codes 5003 and 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).

The diagnostic code that focuses on limitation of motion of the 
index finger Diagnostic Codes 5229.  See 38 C.F.R. § 4.71a.  
Under Diagnostic Code 5229, a noncompensable disability rating is 
warranted for both the minor and major hand when there is a gap 
of less than one inch (2.5 centimeters) between the fingertip and 
the proximal transverse crease of the palm, with the fingertip 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees.  A maximum of 10 percent is warranted for 
both the minor and major hand when there is a gap of one inch 
(2.5 centimeters) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  

Here, a review of the evidence of record reveals no evidence of 
treatment for the left index finger from 1999 to 2001.  In August 
2001, the Veteran was provided a VA examination.  At that time, 
the VA examiner found that an impacted, but not displaced, 
fracture in the distal end of the distal phalanx of the second 
digit.  No callus formation was identified.  Narrowing of the 
distal phalangophalangeal joint was present, with mild sclerosis 
of the arterial margins, and marginal hypertrophic changes, 
consistent with degenerative joint disease.  See VA examination 
report dated in August 2001. 

Subsequent post-service treatment records show no complaints of, 
or treatment for, the left index finger.  

In July 2007, the Veteran was provided another VA examination.  
At the time, the Veteran reported hypersensitivity in his left 
index finger and a sharp arthritic pain in the left distal index 
finger joint.  The Veteran indicated pain of 0 on a scale of 1 to 
10 with no trauma or cold, rainy weather, but pain of 8 or 9 with 
incidental contact with the index finger or if the left hand was 
used for strong gripping.  He complained of flare-ups with 
incidental contact with the left index finger or with cold/rainy 
weather, which would last for several hours.  During flare-ups, 
he was unable to squeeze with strength, lift heavy objects, or 
carry grocery bags in the left hand.  The Veteran was determined 
to be right-handed; thus, his left hand is his minor hand.  Upon 
examination, no ankylosis was found in the left index finger.  
His range of motion in the left index finger was 60 degrees in 
flexion and 0 degrees in extension in the metacarpophalangeal 
(MCP) joint; 85 degrees in flexion and 0 degrees in extension in 
the proximal interphalangeal (PIP) joint; and 20 degrees of 
flexion and 0 degrees in extension in the distal interphalangeal 
(DIP) joint.  The MCP joint had a functional limitation at 60 to 
90 degrees of flexion; the PIP joint had a functional limitation 
at 80 to 100 degrees of flexion; and the DIP joint had a 
functional limitation at 20 to 80 degrees of flexion.  The 
Veteran was additionally limited by pain in the left DIP joint 
with repetitive use of the left index finger and hand during 
examination.  The diagnosis was left index finger avulsion 
fracture status post open reduction internal fixation and 
degenerative joint disease of the left index finger in the DIP 
joint secondary to the left index finger avulsion fracture.  See 
VA examination report dated in July 2007.

In January 2009, the Veteran was provided another VA examination.  
He alleged that, since the July 2007 VA examination, he has had 
difficulty making a complete fist with his left hand because of 
his left index finger pain.  He also alleged having no defense 
mechanism because he "[was] unable to self-defense with his left 
hand."  He reported an overall decrease in hand strength and a 
decrease in hand dexterity in the left hand.  He also reported 
pain, limited motion, and deformity in his left index finger.  He 
reported flare-ups of moderate severity in his PIP, DIP, and MCP 
joints due to cold temperature that occurred weekly and that 
lasted for hours.  He had a normal range of motion in his DIP, 
PIP, and MCP joints, with objective evidence of pain.  
Specifically, his MCP joint had a flexion of 0 to 60 degrees, 
with pain beginning and ending at 60 degrees, pain on active 
motion, and additional loss of motion on repetitive use from 60 
to 90 degrees due to pain.  His MCP joint had an extension of 0 
degrees, with no pain on active motion, and no pain after 
repetitive use.  His PIP joint had a flexion of 0 to 85 degrees, 
with pain beginning and ending at 85 degrees, pain on active 
motion, and additional loss of motion on repetitive use from 85 
to 110 degrees due to pain.  His PIP joint had an extension of 0 
degrees, with no pain on active motion and no additional loss of 
motion after repetitive use.  His DIP joint had a flexion of 0 to 
20 degrees, with pain beginning and ending at 20 degrees, pain on 
active motion, and additional loss of motion with repetitive use 
due to pain.  His DIP joint had an extension of 0 degrees, with 
no pain on active motion and no additional loss of motion after 
repetitive use.  The gap between the index finger and the 
proximal transverse crease of the left hand on maximal flexion of 
the finger was greater than 2 inches.  There also was decreased 
strength for pulling and twisting in the left hand.  See VA 
examination report dated in January 2009.  

The Board finds no basis to award a disability rating in excess 
of 10 percent for the Veteran's left index finger disability 
under Diagnostic Code 5225.  38 C.F.R. 
§ 4.7.  Particularly, the VA examinations in July 2007 and 
January 2009 found no evidence of unfavorable or favorable 
ankylosis of the index finger.  Furthermore, under Diagnostic 
Code 5225, the Veteran's current disability rating of 10 percent 
is at the maximum he may receive.   

Here, in terms of evaluating the Veteran's claim under Diagnostic 
Code 5003 and 5010, the Board finds, as mentioned above, that the 
Veteran's residuals of a simple fracture of the distal phalanx of 
the left index finger would be assigned a 10 percent schedular 
evaluation under the Diagnostic Code 5229.  As such, the Board 
has reviewed the evidence of record to determine whether the 
Veteran exhibited a gap of one inch or more between the finger 
tip and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or with extension limited 
by more than 30 degrees.  In this regard, the January 2009 VA 
examiner indicated that the gap between the index finger and the 
proximal transverse crease of the left hand on maximal flexion of 
the finger was greater than 2 inches.  He also exhibited pain on 
motion with flexion of his left index finger joints.  
Consequently, in accordance with Diagnostic Code 5010, 5003, and 
38 C.F.R. § 4.59, the Veteran would receive a disability rating 
of 10 percent for his residuals of a simple fracture of the 
distal phalanx of the left index finger, on the basis of X-ray 
evidence of degenerative joint disease and painful motion under 
Diagnostic Code 5010.  38 C.F.R. §§ 4.59 and 4.71a, Diagnostic 
Codes 5003 and 5010; Lichtenfels v. Derwinski; 1 Vet. App. at 
488.  This disability rating is the same as the disability rating 
currently assigned to his left index finger disability.  It is 
also the maximum rating possible under Diagnostic Code 5229, 
limitation of motion for the index finger.  

The Board also finds that other diagnostic codes for finger 
disorders are not more appropriate because the facts of this case 
do not support their application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223, and Diagnostic Codes 5224, 5226, 
5227, 5228, and 5230.  Therefore, these diagnostic codes will not 
be applied.  

Accordingly, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the Veteran's residuals of a 
simple fracture of the distal phalanx of the left index finger 
under Diagnostic Codes 5010, 5225, or 5229.  38 C.F.R. 
§ 4.3.  

The Board adds that there has never been an occasion since the 
effective date of his award when the Veteran's left index finger 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his rating.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the left index finger disability markedly 
interferes with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the Veteran is 
not adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  






ORDER

As new and material evidence has been received, the previously 
denied claim for service connection for a back disorder is 
reopened.  To this extent, the appeal is granted.  

Service connection for a back disorder is denied. 

Service connection for arterial hypertension is denied.

A disability rating in excess of 10 percent for residuals of a 
simple fracture of the distal phalanx of the left index finger is 
denied.


REMAND

Before addressing the merits of the issues regarding headaches 
and a psychiatric disorder, the Board finds that additional 
development of the evidence is required.

The Board notes that, although these matters were remanded in 
April 2008, the requested development is incomplete or 
inadequate.  Specifically, outstanding due process notification 
deficiencies remain regarding the issues of whether new and 
material evidence has been received to reopen the Veteran's 
claims for entitlement to service connection for headaches and 
for a psychiatric disorder.  In its April 2008 remand, the Board 
directed the AOJ to provide adequate notice mandated by Pelegrini 
v. Prinicipi, 18 Vet. App. 112 (2004), regarding new and material 
evidence needed to reopen his previously denied claims, to 
include the criteria for new and material evidence applicable to 
claims filed prior to August 29, 2001, as is the case in this 
matter.  However, the Veteran was sent a letter in July 2008 that 
failed to give the proper legal criteria for new and material 
claims filed prior to August 29, 2001, and instead gave the 
criteria for claims filed thereafter.  Further, in the most 
recent SSOC of January 2010, further adjudication of all the 
issues pertaining to service connection, including the new and 
material issues, was completed without notice or discussion of 
the legal criteria for new and material claims filed prior to 
August 29, 2001.  Therefore, additional duty to assist notice 
must be sent giving the proper criteria for new and material 
claims filed prior to August 29, 2001.  In this regard, the Court 
has held that a remand by the Board confers on the Veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ must send the Veteran a 
corrective notice that: (1) explains the 
bases upon which his prior claims were denied 
and the information or evidence needed to 
establish new and material evidence to reopen 
a previously denied claim, which, under the 
pre-August 29, 2001, criteria, is defined as 
evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative 
nor redundant, and which by itself or in 
connection with evidence previously assembled 
is so significant that it must be considered 
in order to fairly decide the merits of the 
claim; (2) informs him of what information or 
evidence VA has or will seek to provide; and 
(3) informs him of what information or 
evidence he is expected to provide to support 
his claim.

2.  After the above requested development has 
been completed, the AOJ should reajudicate 
the claims of whether new and material 
evidence has been received to reopen the 
Veteran's claims for entitlement to service 
connection for headaches and for a 
psychiatric disorder.  If any benefit sought 
is not granted to the Veteran's satisfaction, 
the AOJ should issue another SSOC.  It must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations, to include 38 C.F.R. 
§ 3.156 (prior to August 29, 2001).  The 
requisite period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


